Citation Nr: 1642744	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  12-10 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased rating for service-connected bilateral pes planus and plantar fasciitis with hypermobility of the 2nd toes, evaluated as 10 percent disabling prior to August 10, 2015, and 30 percent from August 10, 2015.

2.  Entitlement to service connection for Ehlers-Danlos syndrome.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a bilateral elbow disability.

5.  Entitlement to service connection for bilateral carpal tunnel syndrome.

6.  Entitlement to service connection for right and left leg length discrepancy.


REPRESENTATION

Veteran represented by:	Joel Ban, Esq.
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2010 and May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2014, the Veteran presented sworn testimony during a personal hearing in Salt Lake City, Utah, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In January 2015, the Board, inter alia, remanded the claims for further evidentiary development.  The decision also remanded the issue of entitlement to service connection for hypermobility of the 2nd toes, bilaterally.  In a December 2015 decision, the RO granted service connection for hypermobility of the 2nd toes, bilaterally, and combined the rating with the service-connected bilateral pes planus with plantar fasciitis, increasing the assigned rating to 30 percent from August 10, 2015.  The Veteran has not expressed satisfaction with the increased disability rating; the matter thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a December 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran's diagnosed Ehlers-Danlos syndrome is a congenital defect.

2.  The Veteran's congenital Ehlers-Danlos syndrome was not subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability.

3.  The Veteran does not have a right hip disability that is related to his military service.

4.  The Veteran does not have an elbow disability that is related to his military service.

5.  The Veteran does not have carpal tunnel syndrome that is related to his military service.

6.  Prior to August 10, 2015, bilateral pes planus and plantar fasciitis with hypermobility of the 2nd toes was manifested by bilateral foot pain which was aggravated by walking and standing and which occurred with manipulation of the feet, loss of the medial longitudinal arches, and tenderness of the Achilles tendon with manipulation and palpation; there was no marked deformity or swelling on use.

7.  From August 10, 2015, the Veteran's bilateral pes planus and plantar fasciitis with hypermobility of the 2nd toes has been manifested by severe symptoms with objective evidence of marked deformity, marked pronation, and pain on manipulation and use accentuated; the symptoms have not more nearly approximated pronounced symptoms, including marked pronation, marked inward displacement and severe spasm of the tendo achillis on manipulation.


CONCLUSIONS OF LAW

1.  Ehlers-Danlos syndrome was not incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2015); VAOPGCPREC 82-90 (July 18, 1990).

2.  The Veteran does not have a right hip disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The Veteran does not have an elbow disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The Veteran does not have carpal tunnel syndrome that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for a rating in excess of 10 percent, prior to August 10, 2015, for bilateral pes planus and plantar fasciitis with hypermobility of the 2nd toes have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5276 (2015).


6.  The criteria for a rating in excess of 30 percent, from August 10, 2015, for service-connected bilateral pes planus and plantar fasciitis with hypermobility of the 2nd toes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id at 486.

With respect to the increased rating claim, a pre-decisional notice letter dated in September 2009 complied with VA's duty to notify the Veteran.  Accordingly, the duty to notify is satisfied.


As to the service connection claims, in letters dated September 2009, January 2010, and April 2010, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  To this end, the AOJ obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records.  The Board notes that the pending claims were remanded in January 2015 in order to obtain VA examinations as to the pending claims.

Pursuant to the January 2015 Board Remand, the Veteran was afforded VA examinations with medical opinions in August 2015 with respect to the pending claims.  The reports provided by the VA examiners reflects that they thoroughly reviewed the Veteran's past medical history, performed appropriate physical examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the August 2015 VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Thus, the Board finds that VA does not have a duty to assist that was unmet.

II. Service connection claims

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

a. Ehlers-Danlos syndrome

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9.  VA's General Counsel has further explained that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the familial conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 1990).  VA's General Counsel has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).  VA General Counsel has further noted that if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)); VAOPGCPREC 67-90 (July 18, 1990).

With respect to the claim of entitlement to service connection for hypermobility syndrome to include Ehlers-Danlos syndrome, the Veteran asserts that he suffers from a hypermobility syndrome that pre-existed his military service and was aggravated thereby.  See, e.g., the February 2014 Board hearing transcript, pg. 3.  He has also asserted that the claimed right hip disability, a bilateral elbow disability, bilateral second toe disability, bilateral carpal tunnel syndrome, and bilateral leg length discrepancy are "essentially manifestations" of the hypermobility disease.  See the February 2014 Board hearing transcript, pg. 2.

A review of the Veteran's service treatment records (STRs) reveals that he suffered from recurring right knee dislocations.  See, e.g., the STR dated March 2008.  Notably, a July 2005 STR documented "some hypermobility of the right patella."  An April 2008 STR noted that the Veteran had "hypermobile feet."  Additionally, the Veteran's complaint of 'swollen or painful joints' was indicated in an undated Report of Medical History.

Post-service treatment records noted the Veteran's reports of multiple joint pain and swelling.  See, e.g., the VA treatment records dated January 2009, February 2009, April 2009, & May 2009.  In April 2009, a VA rheumatologist documented the Veteran's report that his joint pain began during basic training.  The pain spread from his feet into his ankles and knees over the course of a few weeks and started to limit his mobility.  See the VA treatment record dated April 2009.  "Since that time, he has had pain in his feet, ankles, knees, left hip, lower back, elbows, and wrists."  Id.  The VA rheumatologist concluded, "[b]ased on his history and physical examination showing hyperflexibility, he most likely has hypermobility syndrome."  The rheumatologist explained, "[t]his fits with his history of panic attacks as there is an association between the two.  His report of intermittent joint swelling is also consistent with this diagnosis as it is often reported."  Id.  VA treatment records dated in October 2010 documented a continuing diagnosis of hypermobility syndrome.

In an April 2015 VA genetic consultation, the Veteran was evaluated for a connective tissue disorder.  The treatment provider noted that the Veteran had a history of multiple subluxations and dislocations.  His first dislocation was at age 18 while in military training when he dislocated his kneecap.  The Veteran has subsequently had five knee dislocations, shoulder dislocation, second toe dislocation, history of inguinal hernia, hypermobile thumbs, and possible skin extensibility.  The treatment provider noted that Ehlers-Danlos syndrome is a connective tissue disorder characterized by joint laxity and skin abnormalities.  He then concluded that the Veteran's personal history is somewhat suggestive of Ehlers-Danlos type 3 - hypermobility.  Genetic testing is not clinically available for the vast majority of Ehlers-Danlos syndrome (EDS) type 3.  Further evaluation by a medical geneticist was recommended.
The Board recognizes that the Veteran has not been definitively diagnosed with Ehlers-Danlos syndrome.  However, the medical evidence of record is suggestive of such a diagnosis.  As such, the Board will resolve doubt in the Veteran's favor in that the record supports a finding that he is diagnosed with this disability.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Crucially, the medical evidence of record indicates that Ehlers-Danlos syndrome is a congenital defect, which was not subject to superimposed disease or injury during the Veteran's military service.  VAOPGCPREC 82-90.

Pursuant to the January 2015 Board Remand, the Veteran was afforded a VA medical opinion in August 2015 at which time the examiner determined that Ehlers-Danlos syndrome constitutes a congenital defect.  To this end, the examiner referenced medical literature, which explained that

The disorders are distinguished from one another and can often be diagnosed based upon family history and clinical criteria, including the degree and nature of involvement of skin, joints, skeleton, and vasculature.  The genetic basis for most types of EDS has been defined, other than for the hypermobility type, and genetic testing may be useful diagnostically for several of these disorders.  Hypermobility EDS - in most patients with hypermobility EDS, inheritance appears to be autosomal dominant, but the underlying genetic abnormality is unknown and unmapped.  There is a more uncommon subtype of hypermobility EDS due to tenascin X deficiency . . . which appears to be inherited in an autosomal recessive fashion.  Heterozygosity for tenascin X deficiency can be associated with mild features of disease, including joint hypermobility.

The August 2015 VA examiner then opined, "[i]t is less than as likely as not that there was a superimposed disease or injury in connection with the congenital defect during the Veteran's active service."  He continued, "[t]he multitude of musculoskeletal joint complaints all have a common origin -EDS.  The increasing musculoskeletal complaints during active service are a natural course of the disease process."  The examiner further noted, "[a]s the Veteran's weight and strength matured during military service, the EDS expressed itself clinically as a natural course of the disease."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With respect to the current claim, the Board finds that the medical evidence demonstrating that the Veteran's Ehlers-Danlos syndrome is a congenital defect, which was not subject to superimposed disease or injury during the Veteran's active duty service, outweighs the medical evidence suggestive of a nexus.  As indicated above, the August 2015 VA medical opinion was based on review of the Veteran's medical history, as well as the pertinent medical literature; the Board therefore places significant weight on the findings of the August 2015 VA examiner.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The Board recognizes that the August 2015 VA examiner also indicated that the Veteran's hypermobility syndrome had its clinical onset in service.  However, as the Veteran's Ehlers-Danlos syndrome is a congenital defect, the question is not one of onset in service, but rather, whether the defect was subject to a superimposed disease or injury during service.  Critically, as to this question, the examiner determined that hypermobility syndrome was not subject to any such superimposed disease or injury during the Veteran's active service.

Moreover, the Veteran has not produced a medical opinion to contradict the conclusions of the August 2015 VA examiner.  As was explained previously herein, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology). 

The Board has considered the Veteran's lay statements and acknowledges that he is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Veteran's statements that he experiences multiple joint subluxations and dislocations are competent.  However, any contentions as to onset or etiology are outweighed by the August 2015 VA examiner's opinion.  This opinion is highly probative as it reflected the VA examiners' specialized knowledge, training, and experience as to the diagnosis and 

etiology of the Veteran's hypermobility syndrome, as well as consideration of all relevant lay and medical evidence of record.  The onset and etiology of the disorder is a complex medical matter beyond the ken of a layperson and is therefore not susceptible of lay opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  In this regard, a medical professional has greater skill. 

The weight of the evidence shows that the Veteran's Ehlers-Danlos syndrome is a congenital defect that pre-existed his entrance into service and was not subject to a superimposed disease or injury during service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of service connection for Ehlers-Danlos syndrome, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b); 3.102.

b. Right hip disability, right and left leg length discrepancy, bilateral elbow disability, and bilateral carpal tunnel syndrome

The Veteran contends that he suffers from disabilities of the right hip and bilateral elbows, as well as right and left leg length discrepancy and bilateral carpal tunnel syndrome.  For the reasons set forth below, the Board concludes that service connection is not warranted for these claims.

As to the claim of entitlement to service connection for a right hip disability, a March 2012 VA examiner noted diagnoses of hypermobility of the bilateral hips and sprain of the bilateral hips, which occurred in January 2009.  Specifically, the examiner noted the Veteran's report of an accident on active duty in which he did a split and sustained injury to his hip joints.  He has reported hypermobility of the hips with pain since that time.  The examiner reported that the "dates for the diagnoses were not exact but in the range of 2009 per member's recollection."  The examiner further noted, "Veteran gives history of probable Ehlers-Danlos connective tissues syndrome, which certainly would impact the hip joint hypermobility, as well as account for his oral history of knee, shoulder, ankle, and toe dislocations, and sprains."  Accordingly, the examiner was not making definitive diagnoses related to a current right hip disability, but rather describing diagnoses based upon the Veteran's reported history.  Critically, there is no additional medical evidence of record demonstrating a currently diagnosed right hip disability, distinct from Ehlers-Danlos syndrome.  The Veteran was afforded a VA examination in August 2015 in order to determine if the Veteran suffered from a current right hip disability.  Critically, the August 2015 VA examiner determined that "[t]here is no report from the Veteran of a right hip condition or a diagnosis of a right hip condition."

With respect to the claim of entitlement to service connection for a bilateral leg length discrepancy, the Veteran's STRs dated in May 2007 noted a "[p]ossible leg length discrepancy."  A February 2009 VA treatment record documented right leg length as 92 cm. to the medial malleolus and 97 cm. to the floor, and left leg length as 93 cm. to the medial malleolus and 99 cm. to the floor.  The Veteran was afforded a VA examination in August 2015, at which time the examiner reported that "[t]he Veteran does not have a diagnosis of leg length discrepancy as proven by long bone x-rays of lower extremities completed in concert with this examination."

As to the claim of entitlement to service connection for a bilateral elbow disability, the Board does not dispute that the Veteran experiences elbow pain.  However, the evidence does not support a finding that the Veteran has diagnosed disabilities of the elbows.  Critically, the August 2015 examiner stated, "[b]ilateral elbow hypermobility can be attributed to connective tissue disorder Ehlers-Danlos syndrome as diagnosed in the VA treatment record."

Similarly, as to the claim of entitlement to service connection for bilateral carpal tunnel syndrome, the record does not support a finding that the Veteran has any diagnosed disability of the hands.  Notably, a January 2009 VA treatment record indicated that the Veteran experienced right wrist pain, which might be due to a "possible overuse injury."  However, a confirmed right wrist diagnosis was not subsequently indicated in the record.  Moreover, the Veteran was afforded a VA examination in August 2015, at which time no nerve impairment of the right and left upper extremities was indicated.  The examiner determined that the Veteran does not have a diagnosis of bilateral carpal tunnel syndrome; rather, his "musculoskeletal wrist pain is secondary to his EDS."  The August 2015 VA examiner further noted that he "is unable to locate any evidence in supporting documents of a peripheral neuropathy or carpal tunnel syndrome."  Although the August 2015 examination report indicated that the examiner had not reviewed the Veteran's claims file, the examiner later clarified that the claims file had been reviewed and that any contrary notation was in error.  See the August 2015 VA addendum opinion.

Crucially, the competent and probative evidence of record contains no showing of chronic disabilities as to the claimed right hip, bilateral elbows, leg length discrepancy, and bilateral carpal tunnel syndrome.  In the absence of disability, service connection is not warranted.  The case law is well settled on this point.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent the Veteran asserts that he has a leg length discrepancy or that the pain in his right hip, elbows, and hands is indicative of arthritis or any continuing disability, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that one leg is shorter than the other or that pain may be a symptom of arthritis would likely be known to the Veteran; therefore, his contentions have some tendency to establish diagnoses.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the clinical evidence more probative than the Veteran's statements.  The clinician is a medical professional and was able to review the overall record, including the Veteran's history and opinions.

Accordingly, the Veteran does not exhibit current right hip disability, bilateral elbow disability, leg length discrepancy, or bilateral carpal tunnel syndrome.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  Therefore, the Veteran's claims of entitlement to service connection for right hip disability, bilateral elbow disability, right and left leg length discrepancy, and bilateral carpal tunnel syndrome are denied.

III. Increased rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also for consideration in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a 10 percent evaluation for bilateral pes planus and plantar fasciitis with 2nd toe hypermobility prior to August 10, 2015 and a 30 percent evaluation from August 10, 2015.  The analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's bilateral foot disability was initially rated under Diagnostic Code 5279-5276.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.

Diagnostic Code 5276 is for acquired flatfoot.  A 10 percent rating is warranted for moderate bilateral symptoms such as the weight bearing line being over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is for severe bilateral symptoms like objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  The maximum 50 percent rating is reserved for pronounced bilateral symptoms like marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement and severe spasm of the tendo achillis on manipulation, and no improvement with orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

Other rating criteria applicable to the feet include Diagnostic Code 5280, for hallux valgus, unilateral, which provides a maximum 10 percent rating if operated with resection of metatarsal, or if severe, equivalent to amputation of great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  Alternately, Diagnostic Code 5279 governs ratings for metatarsalgia, and also allows for a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5279.

Diagnostic Code 5278 for acquired claw foot (pes cavus) provides a 10 percent rating for bilateral pes cavus with great toe dorsiflexed, some limitation of dorsiflexion at ankle and definite tenderness under metatarsal heads.  A 30 percent rating is warranted for bilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A 50 percent rating is warranted for bilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278.

Diagnostic Code 5282 provides rating criteria for hammer toe with a noncompensable evaluation for single toes, and a 10 percent evaluation for all toes, unilateral without claw foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

Diagnostic Code 5284 provides rating criteria for other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

VA General Counsel has determined that Diagnostic Code 5284 is a general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion.  VAOPGCPREC 9-98.

In this case, STRs did not document evidence of injury to either foot.  Rather, STRs note continuing diagnoses of flat foot and plantar fasciitis.  See, e.g., the STRs dated February 2008.  An April 2008 Report of Medical Board noted that there is "no history of acute trauma to the patient's feet.  There was an insidious onset of bilateral foot pain, and this patient has been on two limited duty boards for his feet and is still experiencing pain."

The Veteran filed a claim of entitlement to an increased rating in December 2009, at which time he asserted worsening symptomatology as to the bilateral feet.  VA treatment records dated during the one-year look back period document the Veteran's complaints of bilateral foot pain "located in arches, associated with swelling, worse with dorsiflexion."  See the VA treatment records dated January 2009.  It was noted that the pain makes it hard for the Veteran to engage in manual labor.  A February 2009 VA treatment record indicated that the Veteran cannot stand for long due to foot pain.  A February 2009 VA podiatry note indicated that there were no lesions, macerations, or callosities on the Veteran's feet.  However, the treatment provider did note "an area of hyperkeratosis sub-2nd metatarsal, bilaterally, with stage 2 vertical test to bilateral 2nd toes."

The Veteran was afforded a VA examination in January 2010, at which time he reported that he experiences aggravated foot pain in the morning.  His morning foot pain is inconsistent and intermittent, lasting anywhere from two to five minutes.  He reported that he can "walk for forever, but I get immediate pain."  The Veteran reported that hot weather causes hot, sharp, tingling sensations along his feet.  He stated that the duration of his foot pain is variable, lasting from minutes to hours.  He reported that he does not find any relief with custom-made orthotics.  He received physical therapy for two or three years, which he did not find to be helpful.  He treats his foot pain with ibuprofen, but he is unsure whether it actually does help.  Physical examination of the feet showed "tenderness on manipulation of both arches with pes planus that does not change with or without weight bearing on the arches bilaterally."  The Achilles tendon angle was maintained bilaterally, with or without weight bearing.  There were no signs of abnormal weight bearing.  Muscle strength was intact, bilaterally.

Another VA examination was conducted in June 2011, at which time the Veteran reported cramping and sharp foot pain, occurring every day.  There was no swelling or flare-ups.  The Veteran stated, "[e]very day is the same.  Pain will go up and down throughout the day based on whether he is standing or walking or not."  Physical examination revealed tenderness with manipulation of the arches and at the heel, bilaterally.  There was no evidence of edema.  The skin of the feet was normal with the exception of a 2 inch erythematous area with 2 or 3 raised papules that were approximately 4 mm. in length.  There was a similar erythematous area on his knee.  The arches of the feet did fall with weight bearing, but the Achilles angle was maintained with and without weight bearing.  There was no sign of abnormal weight-bearing.  There was also no deformity or swelling of the feet.

At the February 2014 Board hearing, the Veteran reported foot pain for which he uses orthotics; he does not believe the orthotics consistently relieve the pain.  The Veteran reports that pain occurs with walking or standing for long periods of time.  Pain is alleviated with rest.

Pursuant to the Board Remand, the Veteran was afforded a VA examination in August 2015, at which time he reported that walking for long distances in boots causes pain in both feet.  He indicated that his foot pain "is significant and daily without flare-ups."  Upon physical examination, there was pain on manipulation of the feet, bilaterally, which was accentuated on manipulation.  There was no indication of swelling or characteristic callouses.  The Veteran uses custom arch supports and orthotics.  He does not have extreme tenderness of the plantar surfaces of either foot.  There is decreased longitudinal arch height in both feet with weight-bearing.  There is also objective evidence of marked deformity (pronation) in both feet.  The weight-bearing line does fall over or medial to the great toe, bilaterally.  There was also inward bowing of the Achilles tendon in the right foot.  There was no marked inward displacement or severe spasm of the Achilles tendon on manipulation in either foot.  The examiner indicated that the bilateral foot disability is moderate in severity.  The Veteran exhibited more movement than normal in the feet, due to nonservice-connected Ehlers-Danlos syndrome.  He also demonstrated excess fatigability, pain on movement, pain on weight-bearing, interference with standing, and lack of endurance, bilaterally.  The examiner noted that "[p]ain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when any joint is used repeatedly over a period of time."  The Veteran constantly uses bilateral arch supports for flat feet and prevention of plantar fasciitis.  The examiner determined that The Veteran's pes planus with plantar fasciitis would impact his ability to perform an occupational task in that "[a]ny occupation which requires long standing in place, walking over distance or uneven ground, multiple stair climbing would be compromised."

The above evidence reflects that, prior to August 10, 2015, the Veteran experienced bilateral foot pain (which was aggravated by walking and standing and which occurred with manipulation of the feet), loss of the medial longitudinal arches, tenderness at the metatarsals, and tenderness of the Achilles tendon with manipulation and palpation.  The Veteran reported foot swelling in January 2009, but there was no objective evidence of any swelling during that examination or any other examination prior to August 10, 2015.  Additionally, there was no evidence of marked deformity to include pronation or abduction prior to August 10, 2015.

In light of the information provided by the January 2010 and June 2011 VA examiners, the absence of any objective evidence of marked deformity or swelling on use, the Board finds that the symptoms of the Veteran's service-connected bilateral pes planus and plantar fasciitis with hypermobility of the 2nd toes most closely approximated the criteria for a moderate rating (i.e. a 10 percent rating) under DC 5276 for the entire claim period prior to August 10, 2015.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 5276.

As for the period from August 10, 2015, the August 2015 VA examination report indicates that there was foot pain which was accentuated on use and manipulation, swelling on use, marked deformity, and marked pronation.  However, there was no marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation.  At the time of the August 2015 examination, there was foot pain which was not relieved by orthotics, but there were no other symptoms indicative of pronounced flatfoot present at that time.  As there was never any evidence of marked inward displacement and severe spasm of the tendo achillis on manipulation, the symptoms of the Veteran's bilateral pes planus and plantar fasciitis with hypermobility of the 2nd great toes most closely approximated the criteria for a severe rating (i.e., 30 percent) under DC 5276 from August 10, 2015 and a rating in excess of 30 percent under that diagnostic code is not warranted at any time during that period.  Id.

The weight of the evidence is also against a finding of a higher rating under any other Diagnostic Code.  The Veteran does not have a diagnosis of weak foot, claw foot, hallux valgus, hallux rigidus, anterior metatarsalgia (Morton's disease), or hammertoes, so evaluation under Diagnostic Codes 5277-5282 is not warranted.  In addition, the record contains no evidence of any malunion or nonunion of the feet secondary to the Veteran's service-connected bilateral pes planus and plantar fasciitis with hypermobility of the 2nd toes, so evaluation under Diagnostic Code 5283 is not warranted.

Additionally, there is no evidence that the Veteran has arthritis of either foot.  Moreover, a separate rating under Diagnostic Codes 5010/5003, which pertain to degenerative and traumatic arthritis, would violate the rule against pyramiding, as the Veteran's pain on use of the feet is already compensated under Diagnostic Code 5276, and a rating greater than 30 percent is not available under Diagnostic Code 5003.  See 38 C.F.R. § 4.14.

The Board has considered whether separate ratings may be awarded for each foot pursuant to Diagnostic Code 5284, in lieu of the single rating currently assigned under Diagnostic Code 5276, to render a higher overall rating for the Veteran's bilateral foot disability.  To that effect, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

With regard to Diagnostic Code 5284, other injuries of the foot, this diagnostic code does not apply to pes planus as a matter of law, as it is already compensated under Diagnostic Code 5276.  See Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015) (holding that, as a matter of law, DC 5284 does not apply to the eight [other] foot conditions specifically listed in § 4.71a," and so other listed conditions could not be rated by analogy under this diagnostic code).

Diagnostic Code 5284 also does not apply to the Veteran's plantar fasciitis of the bilateral feet, as the symptomatology associated with these disabilities is already compensated under Diagnostic Code 5276.  The Veteran's bilateral foot disability does not present, and is not more analogous to, a disability resulting from actual injury to the foot.  See Yancy v. McDonald, 27 Vet. App. 484, 492-93 (2016) (holding that application of DC 5284 is limited to disabilities resulting from actual injuries to the foot, but that unlisted conditions may be rated by analogy to injury of the foot under DC 5284); 38 C.F.R. § 4.20 (2015) (providing that unlisted conditions may be rated by analogy under a closely related disease or injury).  "The plain meaning of the word 'injury' limits the application of DC 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions."  Yancy, 27 Vet. App. at 491.  The Veteran's plantar fasciitis is a disease rather than an injury, as service connection was granted based on the diagnosis of this disorder in service and the same diagnosis after service, rather than as due to an injury in service.  Rating by analogy under Diagnostic Code 5284 is therefore not appropriate.

Moreover, as detailed above, the Veteran's bilateral foot pain is compensated under DC 5276, and is not more nearly, or closely, analogous to disability resulting from injury to the foot.  In this case, there are no manifestations of the service-connected bilateral pes planus and plantar fasciitis with hypermobility of the 2nd toes not contemplated by Diagnostic Code 5276.  The Board finds that the Veteran's bilateral pes planus and plantar fasciitis with hypermobility of the 2nd toes are correctly rated under Diagnostic Code 5276, in keeping with the overall scheme for rating disabilities.  Therefore, separate ratings for each foot for bilateral pes planus and plantar fasciitis with hypermobility of the 2nd toes under Diagnostic Code 5284 are not warranted based on the facts of this case, for the entire rating period under appeal.

Regarding the Veteran's statements, the examiners of record specifically noted his complaints of pain.  However, the symptomatology of the Veteran's bilateral pes planus and plantar fasciitis with hypermobility of the 2nd toes does not result in objective evidence of weakness, swelling, redness, fatigue, or lack of endurance.  C.F.R. §§ 4.40, 4.45 and DeLuca provide no basis for assignment of a higher rating for the service-connected bilateral pes planus and plantar fasciitis with hypermobility of the 2nd toes.

In light of the evidence discussed above, the Board finds that the Veteran is not entitled to a disability rating higher than 10 percent prior to August 10, 2015 and 30 percent from August 10, 2015 for bilateral pes planus and plantar fasciitis with hypermobility of the 2nd toes at any time during the appeal period.  Although the Veteran is entitled to the benefit of the doubt where evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 2 Vet. App. 49, 53 (1990).

Additionally, the Board finds that the Veteran's bilateral pes planus and plantar fasciitis with hypermobility of the 2nd toes do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for diabetes mellitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral pes planus and plantar fasciitis with hypermobility of the 2nd toes with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The pain and swelling described by the Veteran are specifically contemplated in DC 5276, and his inability to stand for more than a few minutes or to walk more than a few yards were consequences of the pain and not separate symptoms.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal, and referral for extraschedular consideration is not warranted.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not suggested that his bilateral pes planus and plantar fasciitis with hypermobility of the 2nd toes preclude his employment.  As noted above, while a January 2009 VA treatment provider indicated that the bilateral foot disability has some impact on the Veteran's employability, there is no indication that the Veteran is unable to maintain substantially gainful employment as a result of this disability.  Thus, the issue of entitlement to a TDIU has not been raised by the evidence of record.




ORDER

Entitlement to service connection for Ehlers-Danlos syndrome is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a bilateral elbow disability is denied.

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.

Entitlement to a rating in excess of 10 percent, from August 10, 2015, for bilateral pes planus and plantar fasciitis with hypermobility of the 2nd toes is denied.

Entitlement to a rating in excess of 30 percent, since August 10, 2015, for bilateral pes planus and plantar fasciitis with hypermobility of the 2nd toes is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


